DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/21 has been entered. In the amendment, Applicant canceled claims 1-27 and added new claims 28-45.  Therefore, claims 28-45 are currently pending in this application.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 28-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claims 28, 34, 39 of the amendment filed on 12/6/21, the applicants added the claimed combination including “the get hot mode comprising one or both of: extending or decreasing one of both of the valve actuation timing or valve actuation profiles for the plurality of combustion cylinders for one or more combustion cycle”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In claim 34 of the amendment filed on 12/6/21, the applicants added the claimed combination including “when the processed pollution data indicates that the exhaust system is above a threshold pollution level, the control system implements a get hot mode until the processed pollution data indicates that the exhaust system is at or below the threshold pollution level,…”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 29-33, 35-38, 40-45 are rejected by virtue of their dependence on claims 28, 34 and 39. The amendment filed 12/6/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28-30, 33-35, 37-42, 45 are rejected under 35 U.S.C. 102a1 as being anticipated by Norris et al. (WO 2015-035133).       
Regarding claim 28, Norris discloses a thermal management system for a diesel engine, comprising:
a diesel engine comprising a plurality of combustion cylinders and actuatable valves (not shown but must have) for each of the plurality of combustion cylinders (see par. [0020]);
a control system (100) (see par. [0019, 0020]) configured to control fuel injection and valve actuation to the diesel engine, the control system comprising a processor, a memory device, and a processor-executable control algorithm stored in the memory device (see par. [0054]); and
an exhaust system comprising an aftertreatment (60) (Fig. 2) and a temperature sensor (it is inherent that a temperature sensor is used to measure exhaust gas temperature) 
switch among a fuel efficiency mode, a get hot mode, and a cylinder deactivation mode, and when the processed temperature data indicates that the exhaust system is below a threshold temperature (below the point 410 in Fig. 4, par. [0041]), the control system implements a get hot mode (i.e. additional thermal management) until the processed temperature data indicates that the exhaust system is at or above the threshold temperature (at point 410 in Fig. 4, par. [0041, 0045]), the get hot mode comprising one or both of:
increasing the quantity of fuel injection to the plurality of combustion cylinders for one or more combustion cycle to be above the quantity of fuel for a fuel efficiency mode (see par. [0032, 0033, 0041]), and


    PNG
    media_image1.png
    435
    572
    media_image1.png
    Greyscale




Regarding claim 29, Norris discloses the thermal management system of claim 28, Norris further discloses wherein the get hot mode comprises suppressing the cylinder deactivation mode (see par. [0045]).

Regarding claim 30, Norris discloses the pollution management system of claim 28, Norris further discloses wherein the get hot mode comprises implementing the cylinder deactivation mode on at least one of the plurality of combustion cylinders (see par. [0032, 0041]).

Regarding claim 33, Norris discloses the thermal management system of claim 28, Norris further discloses wherein the control system is configured to adjust how many of the one or more of the plurality of combustion cylinders are in the cylinder deactivation mode (see par. [0028, 0042]).  

Regarding claim 34, Norris discloses a pollution management system for a diesel engine, comprising:
a diesel engine comprising a plurality of combustion cylinders and actuatable valves (not shown but must have) for each of the plurality of combustion cylinders (see par. [0020]);
a control system (100) configured to control fuel injection and valve actuation to the diesel engine (see par. [0019, 0020]), the control system comprising a processor, a memory 
an exhaust system comprising an aftertreatment (see par. [0021]) and a sensor configured to supply pollution data (hydrocarbons) to the control system (see par. [0021, 0043]) (it is inherent that a sensor is used to measure hydrocarbon in the exhaust gas),
wherein the control algorithm is configured to process the pollution data to switch
among a fuel efficiency mode, a get hot mode, and a cylinder deactivation mode, and
when the processed pollution data (X-axis in Fig. 4) indicatives that the exhaust system is above a threshold pollution level (i.e when the exhaust gas temperature is lower than a threshold temperature value)( (see Fig. 4, par. [0021, 0041]), the control system implements a get hot mode until the processed pollution data indicates that the exhaust system is at or below the threshold pollution level (see Fig. 4, par. [0041, 0045]) (i.e. when the exhaust gas temperature is above the threshold temperature value), the get hot mode comprising:
increasing the quantity of fuel injection to the plurality of combustion cylinders for one or more combustion cycle to be above the quantity of fuel for a fuel efficiency mode (see par.  [0032, 0033, 0041]), and 

    PNG
    media_image2.png
    571
    752
    media_image2.png
    Greyscale


once the processed pollution data indicates that the exhaust system is at or below the threshold pollution level (i.e. the exhaust gas temperature is above the threshold temperature) (at point 410 in Fig. 4, see par. [0044]), the control system exits the get hot mode and enters the cylinder deactivation mode (see par. [0044]), the cylinder deactivation mode comprising at least deactivating fuel injection and valve actuation to one or more of the plurality of combustion cylinders (see par. [0042]).

Regarding claim 35, Norris discloses the pollution management system of claim 34, Norris further discloses wherein the get hot mode comprises suppressing the cylinder deactivation mode (see par. [0045]).

Regarding claim 37, Norris discloses the pollution management system of claim 34, Norris further discloses wherein the control system is configured to adjust how many of the one or more of the plurality of combustion cylinders are in the cylinder deactivation mode (see par. [0028, 0042]).

Regarding claim 38, Norris discloses the pollution management system of claim 34, Norris further discloses wherein the get hot mode comprises implementing the cylinder deactivation mode on at least one of the plurality of combustion cylinders (see par. [0032, 0041]).

Regarding claim 39, Norris discloses a method for thermal management for a diesel engine, comprising: 
processing temperature data iteratively collected in an exhaust system to switch the operation of the diesel engine among a fuel efficiency mode, a get hot mode, and a cylinder 
increasing a quantity of fuel injection to a plurality of combustion cylinders for one or more combustion cycle to be at or above a quantity of fuel for a fuel efficiency mode (see par. [0032, 0033, 0041]), and
once the processed temperature data indicates that the exhaust system is at or above the threshold temperature (see point 410 in Fig. 4, par. [0044]), exiting the get hot mode and entering the cylinder deactivation mode (see par. [0044]), the cylinder deactivation mode comprising at least deactivating fuel injection and valve actuation to one or more of the plurality of combustion cylinders (see par. [0042]).
             
    PNG
    media_image1.png
    435
    572
    media_image1.png
    Greyscale



Regarding claim 40, Norris discloses the method of claim 39, Norris further discloses suppressing the cylinder deactivation mode in the get hot mode (see par. [0045]).

Regarding claim 41, Norris discloses the pollution management system of claim 39, Norris further discloses implementing the cylinder deactivation mode on at least one of the plurality of combustion cylinders in the hot mode (se par. [0041]).

Regarding claims 42, 45, Mehrotra discloses the method of claims 41, 39, Mehrotra further discloses adjusting how many of the one or more of the plurality of combustion cylinders are in the cylinder deactivation mode (see par. [0028, 0042]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31, 32, 36, 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. (WO 2015-035133) in view of Szymkowicz et al. (US 2004/0216449).

Regarding claims 31, 36, 43, Norris discloses the thermal management system of claims 28, 34, 39; however, Mehrotra fails to disclose wherein the control system comprises, with the exhaust system, an exhaust flow feedback loop configured to process exhaust flow rate data of exhaust flowing through the exhaust system, and wherein the exhaust flow rate data is also processed to switch among the fuel efficiency mode, the get hot mode, and the cylinder deactivation mode.
Szymkowicz teaches an exhaust flow feedback loop configured to process an exhaust flow rate data of exhaust flowing through the exhaust system, and wherein the exhaust flow rate data is also processed to switch among a fuel efficiency mode, a get hot mode, and a cylinder deactivation mode (see abstract, par. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Norris by switching among the fuel efficiency mode, the get hot mode, and the cylinder deactivation mode based on the exhaust flow rate data as taught by Szymkowicz for maintaining the activation temperature for exhaust aftertreatment devices so as to improve the effectiveness of aftertreatment devices thereby lowering regulated emissions to desired levels (see Szymkowicz, abstract)

Regarding claims 32, 44, the modified Norris discloses the thermal management system of claim 31, Szymkowicz further teaches wherein the exhaust flow rate data is processed to configure the exhaust system for a lowest flow rate mode (see par. [0032]).

      Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.

lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747